NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 MATTHEW SCOTT LAYMAN, Appellant.

                             No. 1 CA-CR 13-0427
                             FILED 07-15-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-158596-002
                 The Honorable M. Scott McCoy, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Colby Mills
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Kathryn L. Petroff
Counsel for Appellant
                            STATE v. LAYMAN
                            Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in
which Presiding Judge Margaret H. Downie and Judge Patricia K. Norris
joined.


J O H N S E N, Judge:

¶1            A jury convicted Matthew Scott Layman of second-degree
burglary, a Class 3 felony. At sentencing, Layman stipulated to having
one historical prior felony conviction, which subjected him to an enhanced
sentencing range. The superior court then sentenced him to a term of five
years' imprisonment and awarded 210 days of presentence incarceration
credit.

¶2            We have jurisdiction over Layman's timely appeal pursuant
to Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes sections 12-120.21(A)(1) (2014), 13-4031 (2014) and -4033(A)(1)
(2014).1

                               DISCUSSION

¶3            Layman argues his stipulation to an historical prior felony
conviction was not made knowingly and voluntarily because the superior
court failed to inform him that he was giving up his right to be
represented by counsel at any hearing related to the prior conviction.
Because Layman failed to object at trial, we review only for fundamental
error. See State v. Morales, 215 Ariz. 59, 61, ¶ 10, 157 P.3d 479, 481 (2007).

¶4             Arizona Rule of Criminal Procedure 17.6 provides that
before the court accepts a defendant's admission of a prior conviction, it
must engage in a colloquy with the defendant pursuant to Rule 17.2. See
State v. Geeslin, 221 Ariz. 574, 578, ¶ 13, 212 P.3d 912, 916 (App. 2009),
vacated in part on other grounds, 223 Ariz. 553, 554, ¶ 1, 225 P.3d 1129, 1130
(2010); see also Morales, 215 Ariz. at 60, ¶ 1, 157 P.3d at 480. As part of the


1      Absent material revision after the date of an alleged offense, we cite
a statute's current version.




                                      2
                            STATE v. LAYMAN
                            Decision of the Court

Rule 17.2 colloquy, the court must ensure, on the record, that the
defendant understands "the constitutional rights which [he or she]
foregoes by [admitting the prior conviction], including his or her right to
counsel if he or she is not represented by counsel." Ariz. R. Crim. P. 17.2(c)
(emphasis added).

¶5             It is undisputed that Layman was represented by counsel at
the sentencing hearing, and as Rule 17.2(c) reflects, "[i]t is the established
law of this state that a court need not advise a defendant of his right to an
attorney when he is already represented by one." State v. Mancini, 19 Ariz.
App. 358, 359, 507 P.2d 697, 698 (1973); see also State v. Munoz, 25 Ariz.
App. 350, 351, 543 P.2d 471, 472 (App. 1975) (noting the holding of Mancini
was expressly incorporated into Rule 17.2(c)). Although Layman argues
the record does not demonstrate he "affirmatively understood that he
would continue to be provided with an attorney at a subsequent 'trial' on
his prior," he does not argue he was ignorant of his right to counsel, nor
does he point to anything in the record that causes us to question whether
he understood his right to counsel.

                               CONCLUSION

¶6            We affirm Layman's conviction and sentence.2




                                  :gsh




2      After reviewing the State's answering brief, defense counsel moved
to withdraw the opening brief to allow Layman to file a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451
P.2d 878 (1969). We deny this motion.



                                       3